Citation Nr: 1524674	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was previously remanded by the Board in August 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDING OF FACT

The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.25, 4.26 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with adequate notice regarding his claim for a total disability rating based upon individual unemployability (TDIU) in an August 2012 notice letter.  

Regarding the duty to assist, the RO has obtained, and associated with the claims file, the Veteran's VA treatment records, private treatment records, employment information, and lay statements.  

VA has provided relevant examinations or opinions regarding the Veteran's service-connected disabilities in February 2012 (heart disease), March 2012 (posttraumatic stress disorder (PTSD)), October 2012 (tinnitus).  The Board finds that the VA examinations and opinions are adequate to decide the Veteran's claim on appeal, as the examiners considered the functional impact of the Veteran's service-connected disabilities upon his ability to work.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Additionally, as noted above, this matter was previously remanded by the Board in August 2014, specifically for the RO to consider additional evidence, including private treatment records, added to the claims file following the issuance of the December 2013 statement of the case (SOC).  Following the Board remand, the RO reviewed additional pertinent evidence, including VA treatment records and employment information, and issued a supplemental statement of the case in January 2015 (SSOC).  The Board acknowledges that the January 2015 SSOC does not specifically document review of the private medical records referenced in the August 2014 remand; however, the SSOC does document review of all pertinent and relevant records.  Significantly, the Board notes that the private medical records referenced were submitted in conjunction with the Veteran's January 2014 VA Form 9 substantive appeal, without a specific request for initial review by the Agency of Original Jurisdiction (AOJ); therefore, a waiver of AOJ review is not required for the Board to consider such evidence in the first instance.  See 38 U.S.C. § 7105 (e)(1), (2) (West 2014) (providing for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal received after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board finds there has been substantial compliance with previously requested development, namely, to consider relevant records.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Moreover, a remand for the AOJ to specifically document its review of the referenced private treatment records would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Neither the Veteran nor his representative has identified any outstanding evidence relevant to the claim on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and appellate review may proceed without prejudice to the Veteran.  


II.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran is service connected for the following disabilities:  coronary artery disease (rated as 60 percent disabling from August 30, 2010, 100 percent disabling from August 6, 2011, and 60 percent disabling from December 1, 2011), PTSD (rated as 30 percent disabling from November 5, 2010), tinnitus (rated as 10 percent disabling from November 5, 2010), and residuals scars (rated as noncompensable from August 6, 2011).  The Veteran's combined disability rating is, therefore, 60 percent from August 31, 2010; 80 percent from November 5, 2010; 100 percent from August 6, 2011; and 80 percent from December 1, 2011.  Therefore, the Veteran meets the schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  

The various VA examinations of record document the opinions of several VA examiners regarding the functional impact of the Veteran's service-connected disabilities upon his ability to work.  At the February 2012 VA heart examination, the examiner found that the Veteran's heart condition resulted in functional impact upon his ability to work in that he was limited to sedentary activity.  At the March 2012 VA PTSD examination, the examiner opined that the Veteran's PTSD did not affect his ability to work.  Finally, the October 2012 VA audiology examination, the examiner noted that he Veteran reported functional impact caused by his tinnitus in that it was bothersome and kept him awake at night.  

Private treatment records through June 2012 document the Veteran's employment history as an auto mechanic.  In a September 2011 cardiac rehabilitation note, the Veteran reported that he was working part time delivering auto parts, that his position was minimally stressful, and that he could be assigned to a less physically demanding job.  

Employment information provided by the Veteran and obtained from the Veteran's previous employers documents his prior full-time employment history as an automotive shop manager from approximately February 2000 to December 2007.  In particular, information provided by Floyd Tire and Car Care documents that concessions were made regarding the Veteran's employment, including a prohibition on strenuous activity; however, it was also noted that the Veteran's position was eliminated in December 2007 due to a decrease in work.  The Veteran also reported, and it was confirmed by the employer's response, that he worked part-time for B&H Distributing, dba S&S Automotive, from approximately March 2011 to January 2013, as an auto parts delivery person.  B&H Distributing confirmed in their May 2014 response to VA's prior request for employer information that the Veteran left his position in January 2013 due to disability.  

In August 2012, the Veteran reported that his legs hurt and required him to use braces, a cane, and a walker, for ambulation.  Additionally, he reported daily use of an inhaler for breathing; VA treatment records confirm such treatment for his diagnosed chronic obstructive pulmonary disease (COPD).  Significantly, however, the Board notes that the Veteran is not currently service-connected for a knee or leg disability, or COPD; therefore, such disabilities cannot be considered in a determination of whether he is entitled to a TDIU rating.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.  

The Board also acknowledges that the Veteran is competent, as a layperson, to report his observable symptoms due to his service-connected disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the medical evidence, prepared by medical professionals, addressing all of his disabilities specifically and their impact on his employability is more probative evidence.  Therefore, to the extent that his lay statements assert that his service-connected disabilities preclude his ability to secure and follow a substantially gainful occupation, they are afforded less probative value than the objective and comprehensive medical evidence of record, discussed above.  

In sum, the Board has considered all the evidence of record, both lay and medical, and finds that at no point during the appeal was the Veteran unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  While the VA examiners did identify some functional impact, most notable a limitation to sedentary activity as a result of his coronary artery disease, the fact that he can perform sedentary activity is evidence that he is not totally precluded from securing or following a substantially gainful occupation.  The employment evidence of record shows that, while he had previously been employed in a physical capacity as an automotive mechanic, he also had transitioned into less physical work, to include transporting automotive parts and managing the business.  Therefore, he has work experience that is not entirely physical.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


